 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Ahmad Jamshid Abdul Jamil an                        Case No.: 19-cv-00019-L-BGS
     individual; Ahmad Farhad Abdul Jamil
12
     an individual; and Ahmad Jawad Abdul                ORDER RE: VENUE
13   Jamil,
14                                     Plaintiffs,
15   v.
16   Workforce Resources, LLC a California
     Corporation; Bristol Bay Native
17
     Corporation an Alaska Corporation; and
18   DOES 1 through 50 inclusive,
19                                   Defendants.
20
21         On January 4, 2019, this action was removed to this Court by Defendants Workforce
22   Resources, LLC (“Workforce”) and Bristol Bay Native Corporation (“BBNC”)
23   (collectively “Defendants”) from San Diego County Superior Court.            (ECF No. 1.)
24   Plaintiffs Ahmad Jamshid Abdul Jamil, Ahmad Farhad Abdul Jamil, and Ahmad Jawad
25   Abdul Jamil (collectively “Plaintiffs”) filed a complaint against their former employers
26   alleging claims for unjust enrichment, wrongful termination in violation of public policy,
27   intentional misrepresentation, negligent misrepresentation, negligent supervision, hiring or
28   retention, violations of California Labor Code § 17200 et seq. and intentional infliction of

                                                     1
                                                                                 19-cv-00019-L-BGS
 1   emotional distress. (ECF No. 1 at 13-32.) Defendants subsequently filed an answer. (ECF
 2   No. 2.)
 3             On January 23, 2019, the Court issued an Order to Show Cause re: Venue (ECF No.
 4   4) in which it directed the parties to address the propriety of venue in the Southern District
 5   of California as well as the factors for a convenience transfer under 28 U.S.C. § 1404(a).
 6   On February 8, 2019, Plaintiffs and Defendants filed a joint statement setting forth their
 7   respective positions regarding this issue. (ECF No. 5.) For the following reasons, the
 8   Court declines to transfer this case to the Central District of California.
 9             I. BACKGROUND
10             Plaintiffs Ahmad Jamshid Abdul Jamil, Ahmad Farhad Abdul Jamil and Ahmad
11   Jawad Abdul Jamil are natural persons who are residents of Orange County, California, in
12   the Central District of California. According to Defendant’s Notice of Removal, both
13   Defendants are citizens of Alaska 1. Defendant Workforce Resources, LLC formerly
14   maintained an office in Oceanside, in the Southern District of California, but has since
15   closed that office.
16             On January 4, 2019, Defendants filed a Notice of Removal to this Court. (ECF No.
17   1). On January 11, 2019, Defendants filed an Answer to the Complaint. (ECF No. 2)
18             The Plaintiffs allege in their Complaint that Defendants hired them as role
19   players/cultural advisers to participate in military role-playing exercises known as
20   “missions” in Virginia from March 11-23, 2017. They further assert in the Complaint and
21   in their response to the Order to Show Cause that their communications with Defendant
22   regarding the position took place over the phone with Defendant’s scheduling manager,
23   Weston Giannini, while they were residing in Orange County and Mr. Giannini was
24   working out of Defendant’s former office in Oceanside. Plaintiff’s counsel states that
25   plaintiffs never visited the Oceanside office before or during the period of employment at
26   issue in this case. The Plaintiffs’ claims in this case stem from a dispute about their
27
28   1
         Plaintiff’s Complaint incorrectly states that Workforce Resources, LLC is a California corporation.

                                                           2
                                                                                               19-cv-00019-L-BGS
 1   compensation which arose shortly after their arrival in Virginia on March 11, 2017.
 2   PARTIES’ CONTENTIONS
 3          In Plaintiffs’ response to the Order to Show Cause, they provide that at the time of
 4   filing, they mistakenly believed that Defendant Workforce Resources, LLC was still
 5   operating out of Oceanside, CA, but that the California Secretary of State website reflects
 6   that Workforce filed a Certificate of Dissolution on August 29, 2017. Despite the fact that
 7   Plaintiffs originally filed this case in San Diego County, they now seek a transfer to the
 8   Central District of California.
 9          Applying the factors set forth in 28 U.S.C. § 1404(a) and Jones v. GNC Franchising,
10   Inc., 211 F.3d 495, 498-99 (9th Cir. 2000), discussed further below, Plaintiffs argue that 1)
11   they executed the relevant agreements while at their place of residence in Orange County
12   because the agreements took place over the phone; 2) the Plaintiffs’ choice of forum should
13   be granted deference; 3) all three Plaintiffs will serve as witnesses, as well as two or three
14   additional non-party witnesses who reside in the Central District 2, double the amount of
15   Defendants’ witnesses who reside in the Southern District; 3) this case could have been
16   filed in the Central District based on Defendants’ contact with the District; 4) the parties
17   herein had minimal contacts with the Southern District as it relates to Plaintiffs’ claims
18   since they were offered employment over the phone while in the Central District and the
19   alleged wrongful termination took place in Virginia; 5) Plaintiffs’ costs will be higher to
20   continue litigating this case in the Southern District due to travel expenses3 while there will
21   be no difference in Defendants’ costs between the Southern and Central districts; 6)
22   Plaintiffs’ documents and proof are located in the Central District, and since Defendants
23   closed their Oceanside office, it is likely that their documents have been reduced to
24   electronic form; and 7) the three other class action cases pending against Defendants in this
25
26
     2
       The Plaintiffs do not identify the names of their witnesses, their specific location or the nature of what
27   their anticipated testimony will be and its relevance.
     3
28     Plaintiffs acknowledge that they are currently litigating another pending matter in this District, but they
     claim litigating another case here would double their financial burden.

                                                           3
                                                                                                19-cv-00019-L-BGS
 1   District are independent of the claims in this case so consolidation would not be proper and
 2   judicial resources would not be conserved by remaining in this district.
 3          In support of their opposition to a transfer to the Central District, Defendants argue
 4   that while venue may be transferred for the convenience of parties and witnesses in the
 5   interest of justice, an analysis of those factors weighs in favor of keeping the case in the
 6   Southern District. Defendants point out that this case is unique in that the Plaintiffs now
 7   desire a change in venue away from their original choice of forum, which is generally
 8   afforded great weight. Defendants argue that Plaintiffs’ new choice of the Central District
 9   should not be given any deference because the rationale for the Plaintiff’s choice of venue
10   doctrine – that Plaintiff’s original choice is presumptively convenient – is not present here.
11   Defendants further point out that Plaintiffs alleged in their Verified Complaint that “the
12   obligations and liability arose in the County of San Diego 4.”
13          Defendants go on to contend that this Court should not give any credence to
14   Plaintiffs’ claims of inconvenience since they have been litigating a wage and hour class
15   action case in this District against these same Defendants for more than a year. Defendants
16   further claim that litigating this case in the Southern District will be more convenient for
17   them since they are currently litigating three separate actions in this District involving role
18   players who worked at Camp Pendleton. They additionally argue that Plaintiffs’ counsel’s
19   location in Long Beach is immaterial to the determination of convenience.
20          With respect to the parties’ contacts with the forum, Defendants argue that at all
21   relevant times, Workforce’s California office was in Oceanside, and its scheduling
22   manager, Mr. Giannini, worked out of that office including when he hired the Plaintiffs for
23   the job at issue here. They further contend that the only role-playing exercises any of the
24   Plaintiffs worked in California occurred at Camp Pendleton. Defendants assert that aside
25   from Plaintiffs’ residence in the Central District, there is no connection between the Central
26
27
     4
28    The Court notes that the Complaint also states that “Venue is proper in this judicial district and the
     County of Orange…”

                                                          4
                                                                                               19-cv-00019-L-BGS
 1   District and Plaintiffs’ claims.
 2         Defendants state that there is no difference in the costs of litigation between the two
 3   districts. Turning to the convenience of non-party witnesses, Defendants claim they are
 4   not aware of any witnesses who reside in the Central District. They identify three specific
 5   individuals who reside in the Southern District who will serve as non-party witnesses: Mr.
 6   Giannini, Carol Giannini, Workforce’s former General Manager, and Michelle Brenner,
 7   Workforce’s former Human Resources Supervisor. With respect to access to evidence,
 8   Defendants claim their counsel whose office is in the Southern District has copies of
 9   relevant documents such as Plaintiffs’ personnel files, and they are not aware of any
10   evidence in the Central District.
11         Lastly, Defendants argue that the Court’s interest in deciding localized controversies
12   supports the case remaining in the Southern District because Plaintiffs were hired out of
13   the Oceanside office, any role-playing performed by Plaintiffs in California took place at
14   Camp Pendleton and the supervision of Mr. Giannini occurred in the Southern District.
15         II. LEGAL STANDARDS
16         Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the
17   interest of justice, a district court may transfer any civil action to any other district or
18   division where it might have been brought or to any district or division to which all parties
19   have consented.” 28 USC § 1404(a). The purpose of section 1404(a) is to “prevent the
20   waste of time, energy, and money and to protect litigants, witnesses and the public against
21   unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S. 612, 616
22   (1964) (internal citations and quotation marks omitted). Such a transfer of venue may be
23   made by the court sua sponte so long as the parties are first given an opportunity to present
24   their views on the issue. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986) (citing
25   Starnes v. McGuire, 512 F.2d 918, 934 (D.C. Cir. 1974)). Further, a district court has broad
26   discretion “to adjudicate motions for transfer according to an ‘individualized, case-by-case
27   consideration of convenience and fairness.’” Jones v. GNC Franchising, Inc., 211 F.3d
28   495, 498 (9th Cir. 2000) (quoting Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).

                                                   5
                                                                                  19-cv-00019-L-BGS
 1         An action may be transferred to another court if: (1) that court is one where the action
 2   might have been brought; (2) the transfer serves the convenience of the parties; and (3) the
 3   transfer will promote the interests of justice. E & J Gallo Winery v. F. & P. S.p.A., 899 F.
 4   Supp. 465, 466 (E.D. Cal. 1994) (citing 28 U.S.C. § 1404(a)). The Ninth Circuit has
 5   identified numerous additional factors a court may consider in determining whether a
 6   change of venue should be granted under § 1404(a):
 7         (1) the location where the relevant agreements were negotiated and executed,
           (2) the state that is most familiar with the governing law, (3) the plaintiff’s
 8
           choice of forum, (4) the respective parties’ contacts with the forum, (5) the
 9         contacts relating to the plaintiff’s cause of action in the chosen forum, (6) the
           differences in the costs of litigation in the two forums, (7) the availability of
10
           compulsory process to compel attendance of unwilling non-party witnesses,
11         and (8) the ease of access to sources of proof.
12
           Jones, 211 F.3d at 498–99. Courts may also consider “the administrative difficulties
13
     flowing from court congestion . . . [and] the ‘local interest in having localized
14
     controversies decided at home.’” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d
15
     834, 843 (9th Cir. 1986) (quoting Piper Aircraft, 454 U.S. at 241 n.6). “No single factor
16
     is dispositive, and a district court has broad discretion to adjudicate motions for transfer on
17
     a case-by-case basis.” Ctr. for Biological Diversity v. Kempthorne, No. C08-1339CW,
18
     2008 WL 4543043, at 2 (N.D. Cal. Oct. 10, 2008).
19
           However, “Section 1404(a) provides for transfer to a more convenient forum, not to
20
     a forum likely to prove equally convenient or inconvenient.” Van Dusen v. Barrack, supra
21
     at 645. “The relative convenience to the witnesses is often recognized as the most
22
     important factor to be considered in ruling on a motion under § 1404(a).” See Saleh v. Titan
23
     Corp., 361 F. Supp. 2d 1152, 1160 (S.D. Cal. 2005). While courts generally afford a
24
     plaintiff’s choice of forum great weight, “[i]f the operative facts have not occurred within
25
     the forum and the forum has no interest in the parties or subject matter,” the plaintiff’s
26
     choice “is entitled only minimal consideration.” Lou v. Belzberg, 834 F.2d 730, 739 (9th
27
     Cir. 1987).
28

                                                    6
                                                                                    19-cv-00019-L-BGS
 1          As relevant here, venue is proper in a civil action in a judicial district in which a
 2   substantial part of the events or omissions giving rise to the claim occurred. See 28 U.S.C.
 3   § 1391(b)(2). “To be proper, a forum ‘need not be the best venue, only a qualifying venue.’
 4   Renteria v. Ramanlal, No. CV-07-00658-PHX-ROS, 2009 WL 73675 at 5 (D. Ariz. Jan.
 5   9, 2009).
 6          While the negotiation and issuance of a contract in a given judicial district standing
 7   alone may not be considered “substantial” for venue purposes (see Keybank Nat. Ass’n v.
 8   Moses Lake Indus., Inc., No. C09-0202-JCC, 2009 WL 1360478, at 4 [W.D. Wash. May
 9   13, 2009]), courts have taken those facts into consideration when determining that venue
10   was proper in a given district. For example, in Renteria v Ramanlal, supra, the court held
11   that even though most of the significant events or omissions took place in Hawai’i, the
12   defendants were “well aware” that they were entering into a contract with an Arizona
13   resident and any financial injury suffered by plaintiff occurred in Arizona. Thus, the court
14   found that it was not unfair that defendants be “haled into court there.” Id at 6. See also
15   Kirkpatrick v. Rays Grp., 71 F. Supp. 2d 204, 213 (W.D.N.Y. 1999)(venue proper in
16   Western District of New York where purchase order stated on its face that payment was to
17   be made to address in that district and three letters were sent to defendant from plaintiff’s
18   address in that district).
19          “In analyzing whether transfer of a case would serve the convenience of the
20   witnesses, the Court must look at who the witnesses are, the nature of what their testimony
21   will be, and why such testimony is relevant or necessary. A defendant seeking to transfer
22   a case must name witnesses, identify where witnesses are located, and explain the
23   anticipated testimony and its relevance.” Flint v. UGS Corp., No. C07-04640 MJJ, 2007
24   WL 4365481, at 4 (N.D. Cal. Dec. 12, 2007)(internal citations omitted).
25          III.   DISCUSSION
26          In this case, venue would be proper in either the Central District or the Southern
27   District because each party was located in each district at the time the Plaintiffs accepted
28   the job offer. Thus, it could be said that “a substantial part of the events or omissions

                                                   7
                                                                                  19-cv-00019-L-BGS
 1   giving rise to the claim occurred” in each district. See 18 U.S.C. § 1391(b). The Court
 2   must therefore determine whether a transfer to the Central District would serve the
 3   conveniences of the parties and promote the interests of justice. See 28 USC § 1404(a), E
 4   & J Gallo Winery v. F. & P. S.p.A., supra.
 5         The Court now applies the factors set forth in Jones, supra.
 6         Factor 1): The location where the relevant agreements were negotiated and executed.
 7   While both parties argue that their respective specific location at the time the agreement
 8   was executed should be given more weight, it has been held that “[a] contract is ‘made’ in
 9   the place of acceptance” and Plaintiffs accepted Defendants’ job offer while they were in
10   the Central District. Tech. Credit Corp. v. N.J. Christian Acad., Inc., 307 F. Supp. 3d 993,
11   1001 (N.D. Cal. 2018), citing Farm Credit West, PCA v. Lanting, No. 1:13-cv-00712-AWI-
12   SMS, 2013 WL 3730391 (E.D. Cal., July 12, 2013). Moreover, the Defendants were surely
13   aware of Plaintiffs’ residence at the time they entered into the agreement and any financial
14   injury suffered by the Plaintiffs occurred in the Central District as residents of that district.
15   See Renteria v Ramanlal, supra, Kirkpatrick v. Rays Grp., supra.
16         However, the Plaintiffs assert in their Complaint that when the dispute over
17   compensation arose in Virginia, the manager there contacted Mr. Giannini in Oceanside,
18   who allegedly told the Plaintiffs there was nothing he could do and if they refused to sign
19   the paperwork they would be terminated. The Plaintiffs refused to sign the paperwork and
20   Defendant Workforce terminated them. In addition, Plaintiffs assert in their Complaint
21   that they had all previously worked for Defendants on several occasions, and their expected
22   rate of pay appears to be based in part on their past experiences being hired by the
23   Defendants out of the Oceanside office to perform missions at Camp Pendleton. As such,
24   Plaintiffs’ testimony concerning their past experiences working for Defendants in the
25   Southern District will be relevant at trial.
26         Factor 2): The state that is most familiar with the governing law. This factor is
27   inapplicable since the two districts at issue are both in California, some 90 miles apart
28   (between the Southern District and the Central District, Southern Division in Santa Ana).

                                                    8
                                                                                     19-cv-00019-L-BGS
 1   However, each district has its own local rules.
 2         Factor 3): The plaintiff’s choice of forum. In this case, the Court is presented with
 3   a unique situation in that the Plaintiffs originally filed in the Superior Court in this district
 4   – albeit based on an erroneous assumption that Defendants still maintained an office in the
 5   district – but later changed their position in support of transfer after the Notice of Removal
 6   and Answer were filed demonstrating that both Defendants are citizens of Alaska and the
 7   Court issued its Order to Show Cause. As stated above, neither Defendant had a presence
 8   in the Southern District at the time of commencement.
 9         California Civil Procedure Code § 395(a) provides that “the superior court in the
10   county where the defendants or some of them reside at the commencement of the action is
11   the proper court for the trial of the action.” See also Cubic Corp. v. Superior Court, 186
12   Cal. App. 3d 622 (Ct. App. 1986)(venue as to entire proceeding alleging wrongful
13   termination, breach of contract, intentional infliction of emotional distress and conspiracy
14   was governed by Cal. Civ. Pro. Code § 395 and venue was proper in any county where any
15   one of the individual defendants resided). Thus, if Defendants were still located in San
16   Diego County at the time of commencement, venue would have been proper in the Superior
17   Court in San Diego County and not in Orange County. However, Defendants were not
18   residents of San Diego County at the time of commencement. Moreover, the Central
19   District is not the most convenient venue for the reasons set forth herein.
20         Factor (4): The respective parties’ contacts with the forum. As stated above, when
21   Defendants hired Plaintiffs, they knew that Plaintiffs were residents of the Central District
22   and any financial harm would be experienced by the Plaintiffs in that district. Likewise,
23   Plaintiffs knew that Defendants were in the Southern District at the time they were hired
24   and mistakenly assumed Defendants were still located here when they initially filed this
25   case. Additionally, all of Plaintiffs’ contacts with the Defendants prior to their termination
26   were with the Oceanside office in this district. The Workforce personnel that Defendants
27   plan to call as witnesses all worked out of the Oceanside office and reside in the Southern
28   District. The Defendants have not had any contacts with the Central District except for

                                                     9
                                                                                     19-cv-00019-L-BGS
 1   hiring the Plaintiffs, residents of that district.
 2          Factor (5): The contacts relating to the plaintiff’s cause of action in the chosen
 3   forum. To the extent that the Central District is now Plaintiffs’ choice of forum, as
 4   previously stated Plaintiffs are residents of the Central District, were present there when
 5   they accepted the job offer from Defendants, and any financial harm they suffered took
 6   place in the Central District. However, the Plaintiffs initially chose this forum and pleaded
 7   in their Complaint that “the obligations and liability arose in the County of San Diego.”
 8   Other than the Plaintiffs’ residence, there are no other contacts relating to the Plaintiffs’
 9   cause of action in the Central District.
10          Factor (6): The differences in the costs of litigation in the two forums. Defendants
11   concede there is no difference in cost to litigate between the two forums. Plaintiffs contend
12   that their costs will be higher to travel to this district for settlement conferences and trial,
13   even though they are already litigating other cases here. Since those cases are not
14   consolidated with this one, it is true that they would incur additional expense to travel here
15   for this matter.     However, the Court finds that the inconvenience to witnesses in
16   conjunction with the balancing of other factors set forth herein outweigh the increased costs
17   to Plaintiffs.
18          Factor (7): The availability of compulsory process to compel attendance of unwilling
19   non-party witnesses. The Defendants have identified three specific witnesses who reside
20   in the Southern District who they plan to call at trial. These witnesses were all employees
21   of Workforce’s Oceanside office and their testimony will relate to their knowledge of the
22   relevant facts surrounding Plaintiffs’ hiring, compensation and separation from
23   employment. Plaintiffs assert that in addition to the three of them, they will call two or
24   three non-party witnesses who reside in the Central District. However, Plaintiffs fail to
25   provide the names of these non-party witnesses or what their anticipated testimony will be.
26   As stated above, the Plaintiffs “must name witnesses, identify where witnesses are located,
27   and explain the anticipated testimony and its relevance.” Flint v. UGS Corp., supra at 4.
28          Factor (8): The ease of access to sources of proof. Defendants claim that pertinent

                                                      10
                                                                                     19-cv-00019-L-BGS
 1   evidence is located at their counsel’s office in this district, such as personnel files and
 2   documents pertaining to Plaintiffs’ separation from employment. Plaintiffs claim that their
 3   documents and witnesses are in the Central District, but they fail to identify what type of
 4   documents and the identity of their non-party witnesses.
 5         After balancing the above factors, the Court finds that while the Central District of
 6   California would be a proper venue, it would not be a more convenient venue than the
 7   Southern District. See Van Dusen v. Barrack, supra. Convenience to the witnesses is often
 8   recognized as the most important factor in ruling on a change of venue (see Saleh v. Titan
 9   Corp., supra) and the Defendants have named three specific non-party witnesses who
10   reside in this district and will provide relevant testimony. In contrast, the Plaintiffs have
11   failed to provide the names of their purported non-party witnesses or any other information
12   about their anticipated testimony. See Flint v. UGS Corp., supra.
13         Thus, the balance of factors does not weigh in favor of transfer. The Court finds in
14   the interests of justice and in its discretion that the Southern District of California is the
15   more appropriate and convenient venue for this matter.
16         IV.    CONCLUSION
17         For the reasons discussed above, the Court declines to transfer this case to the Central
18   District of California. The Court will schedule an Early Neutral Evaluation and Case
19   Management Conference by separate order.
20         IT IS SO ORDERED.
21   Dated: April 16, 2019
22
23
24
25
26
27
28

                                                   11
                                                                                   19-cv-00019-L-BGS
